Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/864,375 filed on May 1, 2020 is presented for examination by the examiner.
Election/Restrictions
Applicant’s election without traverse of species 1, claims 1-12, in the reply filed on May 18, 2022 is acknowledged.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on May 6, 2019 (China 201910371469.9).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted on May 1, 2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. CN 1080089525 (hereafter Huang, where reference will be made to the English language equivalent, patent family member Wang USPGPub 2019/0212526).
	Regarding claim 1, Huang teaches (Embodiment 5, Figs. 9-10, paragraphs [0111]-[0117], Tables 13-15) “An optical lens group (paragraph [0111]: “optical imaging system according to Embodiment 5”), comprising: a first lens (first lens E1), a second lens (second lens E2), a third lens (third lens E3) and a fourth lens (fourth lens E4), which have refractive power (see powers thereof in Table 15) and are sequentially arranged from an object side to an image side of the optical lens group along an optical axis of the optical lens group (paragraph [0112]: “sequentially along the optical axis from the object side to the image side”), 
wherein, 
an object-side surface of the first lens (S1) is a convex surface (paragraph [0113]: “an object-side surface S1 of the first lens E1 is a convex surface”) and an image-side surface of the first lens (S2) is a concave surface (paragraph [0113]: “an image-side surface S2 of the first lens E1 is a concave surface”);
an image-side surface of the second lens (S4) is a concave surface (paragraph [0113]: “an image-side surface S4 of the second lens E2 is a concave surface”);
the fourth lens has a positive refractive power (paragraph [0113]: “The fourth lens E4 has a positive refractive power”), an object-side surface of the fourth lens (S7) is a convex surface (paragraph [0113]: “an object-side surface S7 of the fourth lens E4 is a convex surface”), and an image-side surface of the fourth lens (S8) is a concave surface (paragraph [0113]: “an image-side surface S8 of the fourth lens E4 is a concave surface”), wherein at least one of the object-side surface and the image-side surface of the fourth lens has a inflection point (see Fig. 9, surface S7 changes from convex in the paraxial region to concave in the peripheral region, thus there is an inflection point where the convexity changes. Similarly surface S8 changes from concave in a paraxial region to convex in a peripheral region, thus there is an inflection point where the convexity changes, see also the aspherical coefficients of surfaces  S7 and S8 in Table 14);
the optical lens group further comprises a stop (diaphragm STO) disposed between the first lens and the second lens (see STO in Fig. 9 and STO in Table 13 and paragraph [0066]: “The diaphragm may be disposed between the first lens and the second lens”); and
wherein 0.50 < R4/R3 < 2.00 (from Table 13, R4=1.3113, R3=0.8636, thus R4/R3=1.52 which is in the claimed range), where R4 is a radius of curvature of the image-side surface of the second lens (radius of curvature of surface number S4 in Table 13, R4=1.3113) and R3 is a radius of curvature of an object-side surface of the second lens (radius of curvature of surface number S3 in Table 13, R3=0.8636).”
	Regarding claim 2, Huang teaches “the optical lens group according to claim 1, wherein f/EPD < 1.30 (Table 28, f/EPD of embodiment 5 is 1.12 which is in the claimed range), where f is a total effective focal length of the optical lens group (paragraph [0008]: “a total effective focal length f of the optical imaging system”) and EPD is an entrance pupil diameter of the optical lens group (paragraph [0008]: “entrance pupil diameter EPD of the optical imaging system”).”
	Regarding claim 3, Huang teaches “the optical lens group according to claim 1, wherein TTL/ImgH < 2.10 (from Table 15, TTL=3.15 and ImgH=1.58, thus TTL/ImgH=1.99 which is in the claimed range), where TTL is a distance along the optical axis from the object-side surface of the first lens to an imaging plane of the optical lens group (paragraph [0078]: “the distance TTL on the optical axis from the center of the object-side surface S1 of the first lens E1 to the image plane S11”), and ImgH is half of a diagonal length of an effective pixel area (paragraph [0078]: “the half of the diagonal length ImgH of the effective pixel area on the image plane S11”) of the electronic photosensitive element (paragraph [0147]: “a photosensitive element that may be a photosensitive charge-coupled device (CCD) or a complementary metal-oxide semiconductor (CMOS) element”) on the imaging plane of the optical lens group (paragraph [0078]: “the half of the diagonal length ImgH of the effective pixel area on the image plane S11”).”
	Regarding claim 4, Huang teaches “the optical lens group according to claim 1, wherein 6.00 < (R7*10)/R8 < 9.00 (from Table 13, R7*10=6.587 and R8=0.9567, thus (R7*10)/R8=6.89 which is in the claimed range), where R7 is a radius of curvature of the object-side surface of the fourth lens (Table 13, radius of curvature of surface number S7, R7=0.6587) and R8 is a radius of curvature of the image-side surface of the fourth lens (Table 13, radius of curvature of surface number S8, R8=0.9567).”
	Regarding claim 5, Huang teaches “the optical lens group according to claim 1, wherein 3.00 < f4/R7 < 6.00 (from Table 13, R7=0.6587, from Table 15 f4=2.90, thus f4/R7=4.40 which is in the claimed range), where f4 is an effective focal length of the fourth lens (paragraph [0009]: “an effective focal length f4 of the fourth lens”) and R7 is a radius of curvature of the object-side surface of the fourth lens (Table 13, the radius of curvature of surface S7, R7=0.6587).”
	Regarding claim 6, Huang teaches “the optical lens group according to claim 1, wherein 0.50 < f4/f < 2.00 (from Table 15, f4=2.90 and f=2.08, thus f4/f=1.39 which is in the claimed range), where f4 is an effective focal length of the fourth lens (paragraph [0009]: “an effective focal length f4 of the fourth lens”) and f is a total effective focal length of the optical lens group (paragraph [0008]: “a total effective focal length f of the optical imaging system”).”
	Regarding claim 7, Huang teaches “the optical lens group according to claim 1, wherein 0.50 < CT3/CT4 < 2.00 (from Table 13, CT3=0.5053 and CT4=0.3355, thus CT3/CT4=1.51 which is in the claimed range), where CT3 is a center thickness of the third lens along the optical axis (thickness of surface S5 in Table 13, CT3=0.5053) and CT4 is a center thickness of the fourth lens along the optical axis (thickness of surface S7 in Table 13, CT4=0.3355).”
	Regarding claim 8, Huang teaches “the optical lens group according to claim 1, wherein 1.00 < CT1/T12 < 3.50 (from Table 13, CT1=0.4500, T12=0.1343+0.0500=0.1843, thus CT1/T12=2.44 which is in the claimed range), where CT1 is a center thickness of the first lens along the optical axis (Table 13, thickness of surface S1, CT1=0.4500) and T12 is a spaced interval between the first lens and the second lens along the optical axis (Table 13, combined thicknesses of surface S2 and STO, T12=0.1843).”
	Regarding claim 9, Huang teaches “the optical lens group according to claim 1, wherein 0.50 < (T23*10)/TTL < 1.50 (Table 13, T23=0.2676, Table 15 TTL=3.15, thus (T23*10)/TTL=0.85 which is in the claimed range),
where T23 is a spaced interval between the second lens and the third lens along the optical axis (Table 13, thickness of surface S4, T23=0.2676) and TTL is a distance along the optical axis from the object-side surface of the first lens to an imaging plane of the optical lens group (paragraph [0078]: “the distance TTL on the optical axis from the center of the object-side surface S1 of the first lens E1 to the image plane S11”).”
	Regarding claim 10, Huang teaches “the optical lens group according to claim 1, wherein 1.00 < T12/T34 < 3.50 (from Table 13, T12=0.1343+0.0500=0.1843 and T34=0.0989, thus T12/T34=1.86 which is in the claimed range), where T34 is a spaced interval between the third lens and the fourth lens along the optical axis (Table 13, thickness of surface number S6, T34=0.0989) and T12 is a spaced interval between the first lens and the second lens along the optical axis (Table 13, the combined thicknesses of surface S2 and STO, T12=0.1843).”
	Regarding claim 12, Huang teaches “the optical lens group according to claim 1, wherein ΣAT/TD < 0.35 (from Table 13, ΣAT = 0.1343 + 0.0500 + 0.2676 + 0.0989 = 0.5508, and TD= ΣAT + 0.45 + 0.3831 + 0.5053 + 0.3355 = 2.2247, thus ΣAT/TD=0.25 which is in the claimed range),
	where ΣAT is a sum of spaced intervals along the optical axis between adjacent lenses of the first lens to the fourth lens (from Table 13, ΣAT is a sum of the thicknesses of surfaces S2, STO, S4, and S6, ΣAT=0.5508), and TD is a distance along the optical axis from the object-side surface of the first lens to the image-side surface of the fourth lens (from Table 13, TD is a sum of the thicknesses of the surfaces from S1 to S7, TD=2.2247).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. CN 1080089525 (hereafter Huang, where reference will be made to the English language equivalent, patent family member Wang USPGPub 2019/0212526) as applied to claim 1 above, and further in view of Hsu et al. USPGPub 2014/0285908 (hereafter Hsu).
	Regarding claim 11, Huang teaches “the optical lens group according to claim 1,” however, Huang does not explicitly teach “wherein 0.30 < SAG21/SAG22 < 1.50, where SAG21 is an axial distance from an intersection of the object-side surface of the second lens and the optical axis to an apex of an effective radius of the object-side surface of the second lens, and SAG22 is an axial distance from an intersection of the image-side surface of the second lens and the optical axis to an apex of an effective radius of the image-side surface of the second lens.”
	Hsu teaches (claim 1) “An optical lens group (paragraph [0053]: “image capturing system according to the 1st embodiment” Figs. 1 and 2, Tables 1 and 2), comprising: a first lens (first lens element 110), a second lens (second lens element 120), a third lens (third lens element 130) and a fourth lens (fourth lens element 140), which have refractive power (see focal lengths in Table 1) and are sequentially arranged from an object side to an image side of the optical lens group along an optical axis of the optical lens group (paragraph [0053]: “in order from an object side to an image side”), 
wherein, 
an object-side surface of the first lens (111) is a convex surface (paragraph [0054]: “convex object-side surface 111 at a paraxial region”) and an image-side surface of the first lens (112) is a concave surface (paragraph [0054]: “a concave image-side surface 112 at a paraxial region”);
an image-side surface of the second lens (122) is a concave surface (paragraph [0055]: “concave image-side surface 122 at a paraxial region”);
the fourth lens has … refractive power (paragraph [0057]: “fourth lens element 140 with negative refractive power”), an object-side surface of the fourth lens (141) is a convex surface (paragraph [0057]: “a convex object-side surface 141 at a paraxial region”), and an image-side surface of the fourth lens (142) is a concave surface (paragraph [0057]: “a concave image-side surface 142 at a paraxial region”), wherein at least one of the object-side surface and the image-side surface of the fourth lens has a inflection point (see Fig. 1, the object-side surface of the fourth lens changes from convex in a paraxial region to concave at the periphery, hence has an inflection point where the convexity changes. Similarly the image-side surface of the fourth lens changes from concave in a paraxial region to convex in the periphery, hence has an inflection point where the convexity changes, see also the aspherical data in Table 2 for surfaces 8 and 9);
the optical lens group further comprises a stop (paragraph [0050]: “aperture stop”) disposed between the first lens and the second lens (paragraph [0050]: “A middle stop can be disposed between the first lens element and the image plane” this is the genus of all positions for the stop between any two elements of the image capturing system. An ordinary skilled artisan would at once envisage each of these possible positions including being disposed between the first lens and the second lens. See MPEP §2131.02 (III) “A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015)”); and
wherein 0.50 < R4/R3 (from Table 1, R3=-1.141 and R4=5.379, thus |R4/R3|=4.71, where |R4/R3| is a type of R4/R3), where R4 is a radius of curvature of the image-side surface of the second lens (Table 1, the curvature radius of surface # 5, R4=5.379) and R3 is a radius of curvature of an object-side surface of the second lens (Table 1, curvature radius of surface # 4, R3=-1.141).” 
(claim 11) “wherein 0.30 < SAG21/SAG22 < 1.50 (paragraph [0046]: “0.1<SAG22/SAG21<0.7”. This corresponds to a range of 1.43 <SAG21/SAG22 < 10, which overlaps the claimed range), where SAG21 is an axial distance from an intersection of the object-side surface of the second lens and the optical axis to an apex of an effective radius of the object-side surface of the second lens (paragraph [0046]: “a distance in parallel with an optical axis from a maximum effective diameter position on the object-side surface of the second lens element to an axial vertex on the object-side surface of the second lens element is SAG21”), and SAG22 is an axial distance from an intersection of the image-side surface of the second lens and the optical axis to an apex of an effective radius of the image-side surface of the second lens (paragraph [0046]: “a distance in parallel with the optical axis from a maximum effective diameter position on the image-side surface of the second lens element to an axial vertex on the image-side surface of the second lens element is SAG22”).”
Hsu further teaches (paragraph [0046]): “0.1<SAG22/SAG21<0.7. Therefore, the surface shape of the second lens element will not be excessively curved and it is thereby favorable for manufacturing and molding the lens elements of the image capturing system so as to keep the image capturing system more compact.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the shapes of the two surfaces of the second lens such that 0.30 < SAG21/SAG22 < 1.50, such as 1.43 < SAG21/SAG22 < 1.5 as taught by Hsu, in the optical imaging system of Huang, because Hsu teaches that meeting such a condition means that “the surface shape of the second lens element will not be excessively curved and it is thereby favorable for manufacturing and molding the lens elements of the image capturing system so as to keep the image capturing system more compact” (Hsu, paragraph [0046]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang USPGPub 2021/0199921 “Camera Lens Assembly” Embodiments 1 and 4, relevant to at least claims 1, 3-10 and 12.
Wang CN 106680976 “Camera Lens” Embodiments 1 and 4, relevant to at least claims 1, 3-10 and 12.
Wang USPGPub 2019/0196141 “Camera Lens Assembly” embodiments 1, 2 and 5 relevant to at least claims 1-10 and 12.
Wang CN 107315236 “Image Pickup Lens Group” embodiments 1, 2 and 5 relevant to at least claims 1-10 and 12.
Lu CN 109581626 “A Lens Terminal Device” embodiment 1 relevant to at least claims 1-3 and 7-9.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/               Primary Examiner, Art Unit 2872